J-S86029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

L.L.                                               IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                      v.
J.R.

                            Appellant


                    v.



J.A.

                                                        No. 993 WDA 2016


                      Appeal from the Order April 15, 2016
                 In the Court of Common Pleas of Mercer County
                        Civil Division at No(s): 2008-2899


BEFORE: GANTMAN, P.J., MOULTON, J., and STEVENS, P.J.E.*

MEMORANDUM BY MOULTON, J.:                         FILED DECEMBER 29, 2016

       J.R. appeals, pro se, from the April 15, 2016 order of the Mercer

County Court of Common Pleas granting sole legal custody of J.R.R. (“Child”)

to L.L. and granting partial physical custody to J.R. We affirm.

       J.R. and L.L. are former domestic partners and the parents of 15-year-

old Child. The trial court set forth the lengthy procedural and factual history

of this case1 in its April 15, 2016 custody order, which we adopt and

____________________________________________


       *
           Former Justice specially assigned to the Superior Court.
       1
        The parties have been litigating this custody matter since 2008,
including three appeals to this Court.
J-S86029-16


incorporate herein.       See Findings of Fact, Conclusions of Law & Order,

4/15/16, at 1-17 (“Trial Ct. Order”).

       In this appeal, J.R. raises the following issues:

           A. Did the Court err in ordering sole legal custody to
              [L.L.]?

           B. Did the Court err in removing [J.R.] from all access to
              the minor child’s academic, social, medical, and
              therapeutic support services while making it impossible
              for the parties to co-parent as a family unit with no
              direct structures?

           C. Did the Court err in not taking into consideration the
              Guardian ad litem’s recommendations as being
              beneficial?

J.R.’s Br. at 7 (suggested answers omitted).2

       We review a trial court’s custody order for an abuse of discretion. In

doing so,

           [w]e must accept findings of the trial court that are
           supported by competent evidence of record, as our role
           does      not   include   making     independent   factual
           determinations.     In addition, with regard to issues of
           credibility and weight of the evidence, we must defer to
           the presiding trial judge who viewed and assessed the
           witnesses first-hand. However, we are not bound by the
           trial court’s deductions or inferences from its factual
____________________________________________


       2
        The issues listed in J.R.’s statement of questions involved differ from
the issues presented in the summary of argument and argument sections of
her brief. In fact, J.R. does not specifically address the second and third
issues in her argument section. In any event, all three issues essentially
challenge whether the trial court properly granted L.L. sole legal custody of
Child. Even if J.R. had properly argued her second and third issues, we
would affirm on the basis of the trial court’s Pennsylvania Rule of Appellate
Procedure 1925(a) opinion, which we adopt and incorporate herein. See
Rule 1925 Opinion, 8/12/16, at 1-8.


                                           -2-
J-S86029-16


           findings. Ultimately, the test is whether the trial court’s
           conclusions are unreasonable as shown by the evidence of
           record. We may reject the conclusions of the trial court
           only if they involve an error of law, or are unreasonable in
           light of the sustainable findings of the trial court.

D.K. v. S.P.K., 102 A.3d 467, 478 (Pa.Super. 2014) (quoting J.R.M. v.

J.E.A., 33 A.3d 647, 650 (Pa.Super. 2011)).

       Section 5328(a) of the Child Custody Act delineates 17 factors that a

trial court must consider when awarding any form of custody.                 See 23

Pa.C.S. § 5328(a). Here, the trial court separately addressed each factor in

its custody order and explained why the majority of the factors weighed in

favor of granting sole legal custody to L.L. See Trial Ct. Order at 19-29.3

We agree with and adopt the trial court’s reasoning.

       At the conclusion of its order, the trial court further explained:

                 What is . . . clear to the Court from years of litigation
           between the parties is that the shared legal and/or
           physical custody arrangement between the parties would
           be totally adverse to the well-being of this child. The
           guardian ad litem clearly documented how the stress and
           anxiety levels of this child increase because of the conflict
           between [L.L.] and [J.R.], which the Court finds is
           primarily precipitated by [J.R]. The Court also finds that
           the only hope for this child to achieve growth in her
           medical, mental and social condition is to have one person
           solely in charge of all decisions pertaining to her well-
           being. [J.R.] has already demonstrated throughout the
           prior eight years that her methods and approach have not
           worked and in fact have been detrimental to this child.
           Thus, the Court finds that it is in the best interest of this
           minor child that [L.L.] have full legal and physical custody
____________________________________________


       3
         Although the trial court did not specifically discuss section
5328(a)(2.1), relating to child abuse and the involvement of child protective
services, that factor was not relevant to this case. See Trial Ct. Order at 20.


                                           -3-
J-S86029-16


           of her and that the involvement of [J.R.] be kept to a
           minimum because of her overpowering influence and
           control of [Child], and the battles she has created over the
           years, all to [Child’s] detriment.

Id. at 29. We conclude that the record supports the trial court’s decision to

award L.L. sole legal custody of Child.

       Order affirmed.4

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2016




____________________________________________


       4
        In the argument section of her brief, J.R. also asserts that the trial
court failed to promptly issue its custody decision in violation of
Pennsylvania Rule of Civil Procedure 1915.4(d). However, because J.R.
failed to raise this issue in her Pennsylvania Rule of Appellate Procedure
1925(b) statement or in her statement of questions involved, it is waived.
See Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998) (“Any issues
not raised in a 1925(b) statement will be deemed waived.”); Pa.R.A.P.
2116(a) (“No question will be considered unless it is stated in the statement
of questions involved or is fairly suggested thereby.”).


                                           -4-